*732The defendants established their entitlement to judgment as a matter of law by submitting evidence that the location of their vehicle merely furnished the condition for the subject accident, and that the plaintiffs negligent operation of her vehicle was the sole proximate cause of the accident (see Iqbal v Thai, 83 AD3d 897 [2011]; Hyland v Calace, 244 AD2d 318 [1997]; Lectora v Gundrum, 225 AD2d 738 [1996]). In opposition, the plaintiff failed to raise a triable issue of fact. The Supreme Court therefore properly granted the defendants’ motion for summary judgment dismissing the complaint. Balkin, J.P., Leventhal, Hall and Cohen, JJ., concur.